DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All the independent claims are indefinite since one cannot determine the metes and bounds of the limitation “medium sized and/or large size pipes”.
All the independent claims call for “a medium or large size pipe segment”; they also call for “medium sized and/or large size pipes” it is unclear if and how they are related.
Appropriate correction is required.
Claims 22,23 are indefinite because they merely recite a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)
The remaining claims are only rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8,10-12,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dolza (US 3969905).
Re claim 1,10, Dolza discloses a system for laying a pipeline in a ditch, wherein the pipeline is comprised of medium and/or large size pipe (see col. 1),  the system
comprising: pipe delivery equipment (see Figs. 1,6,7, col. 4 line 35- col. 5 line 30) configured to feed a medium or large size pipe segment (T) to a pipe laying apparatus, the pipe laying apparatus positioned in the ditch (Figs. 1,1a, 4,7); and the pipe laying apparatus comprising: a mobile platform (20) having a longitudinal central axis; a plurality of supports (23) extending from the mobile platform; and a cradle (22) attached to each support of the plurality of supports; wherein each cradle is configured to support the pipe segment and align a weight of the pipe segment with the longitudinal central axis of the mobile platform; and wherein the pipe laying apparatus is configured to
transport the pipe segment to a location within the ditch and further configured to offload the pipe segment at the location (col. 4) while maintain the position of the weight of the pipe segment aligned with the longitudinal central axis.
In as much applicant’s Figure 6 teach a mobile platform with a “central longitudinal axis” and a cradle configured to align the weight of the pipe segment with the longitudinal central axis as the pipe of the laying apparatus transports the pipe segment to a location and as the pipe laying apparatus offloads the pipe segment at the location while maintaining the position of the weight of the pipe segment aligned with the longitudinal central axis so does Figures 1, 8, col. 4 of Dolza. 
Re claim 2, wherein the mobile platform comprises an engine or motor configured to drive a set of wheels or a tank track (22, fig. 4, see col. 3 lines 45-68).
Re claim 3, wherein a length of the support is adjustable such that a height position of the cradle relative to the mobile platform is adjustable (see col. 4 lines 25-30).
Re claim 8, the pipe segment is free to move within the cradle relative to the support (see col. 4 lines 25-30).
Re claim 11, comprising a plurality of mobile platforms positioned in series in the ditch wherein each longitudinal central axis of each mobile platform is aligned collinearly (See Figs. 1, 8).
Re claim 12,  wherein each mobile platform of the plurality of mobile platforms is configured to be remote controlled (col. 5 lines 50-60).
Re claim15, wherein a length of each support of the plurality of supports is independently adjustable such that a height position of each respective cradle relative to the mobile platform is adjustable (see col. 4 lines 25-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolza (US 3969905).
With regards to claims 16,19, the recited method steps are considered obvious in view of the laying of the pipe segment as taught by Dolza (see col. 3 line 60 thru col. 4 line 45).
Claims 4, 7, 9, 13,17,18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolza (US 3969905) in view of Weigand et al. (US 20160091113).
Re claim 4, Dolza discloses the invention substantially as claimed.  However, Dolza is silent about including a programmable controller for controlling movement of the pipe laying apparatus. Weigand et al. teaches a programmable controller (para 0055) for controlling movement of a pipe laying apparatus. It would have been considered obvious to one of ordinary skill in the art to modify Dolza to include a programmable controller as taught by Weigand et al. since such a modification controls the movement of the apparatus during the laying process.
Re claim 7, Dolza discloses the invention substantially as claimed.  However, Dolza is silent about the pipe laying apparatus is configured to straddle the ditch.  Weigand et al. teaches a pipe laying apparatus that is configured to straddle a ditch (see Fig. 3, para 0036, 0049).  It would have been considered obvious to one of ordinary skill in the art to modify Dolza to have the pipe laying apparatus straddle the ditch as taught by Weigand et al. since such a modification is based on the field condition within the ditch.
Re claim 9, Dolza discloses the invention substantially as claimed.  However, Dolza is silent about including a brake configured to fix a position of the pipe segment relative to the cradle.  Weigand et al. teaches a brake configured to fix a position of the pipe segment relative to the cradle (see para 0036, 0059, 0074-0076). It would have been considered obvious to one of ordinary skill in the art to modify Dolza to include a brake as taught by Weigand et al. since such a modification facilitates the connecting and laying of the pipe segments.
With regards to claim 13, Dolza is silent about each mobile platform includes a programmable controller for controlling movement of the pipe laying apparatus. Weigand et al. teaches a programmable controller (para 0055) for controlling movement of a pipe laying apparatus. It would have been considered obvious to one of ordinary skill in the art to modify Dolza to include a programmable controller as taught by Weigand et al. to each mobile platform since such a modification controls the movement of the apparatus during the laying process.
With regards to claim 17 (see brake in claim 9), the recited method steps are considered obvious in view of the laying of the pipeline as taught by the combination of references above.
With regards to claim 18 (see programmable controller in claim 4), the recited method steps are considered obvious in view of the laying of the pipeline as taught by the combination of references above.
Re claim 21, see discussion above with respect to claims 2,4.
Re claims 22-23, the recited method steps are considered obvious in view of the combination of references above.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolza (US 3969905) in view of Spear (US 2333208)
Re claim 5, Dolza discloses the invention substantially as claimed.  However, Dolza lacks a cradle that is a flexible sling.  Spear teaches a cradle that is a flexible sling (see Figs. 1,2).  It would have been considered obvious to one of ordinary skill in the art to modify Dolza by substituting his cradle with the sling cradle as taught by Spear since such a modification facilitates the assembling (maneuverability) and installation of the pipe sections.
Re claim 6, Dolza discloses the invention substantially as claimed.  However, Dolza is silent about including a gantry connected to a support and a cradle that extends from the gantry.  Spear teaches a gantry connected to a support and a cradle that extends from the gantry (see Figs. 1,2). It would have been considered obvious to one of ordinary skill in the art to modify Dolza to include a gantry connected to a support and a cradle that extends from the gantry as taught by Spear since such a modification facilitates the assembling (maneuverability) and installation of the pipe sections.

Claims 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolza (US 3969905) in view of Sanders (US 2780376).
Dolza discloses the invention substantially as claimed.  However, Dolza is silent about including a low-friction ramp attached to the mobile platform, the low-friction ramp
extending to a floor of the ditch and configured to lower the pipe segment into the ditch as the pipe segment moves from the cradle and the mobile platform moves away from the location within the ditch.  Sanders teaches  a low-friction ramp (40, Figs. 11,25) attached to a mobile platform and configured to lower the pipe segment as the pipe segment moves from the cradle and the mobile platform moves away.  It would have been considered obvious to one of ordinary skill in the art to modify Dolza to include a ramp as taught by Sanders since such a modification facilitates the installation of the pipeline.
With regards to claim 20, the recited method steps are considered obvious in view of the laying of the pipeline as taught by the combination of references above.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant argues that Dolza fails to teach a trolley having a
“longitudinal central axis”.  The examiner disagrees.  As defined in applicants own specification para 0034 “Central longitudinal axis 132 can be defined as the linear
axis positioned equidistant from the two lateral sides of mobile platform 130”.  Therefore, Dolza teaches longitudinal central axis (see Figs. 1, 1a, 4, Fig. 8; same as applicants 310 in Figure 3).  Applicant argues that Dolza fails to teach “a cradle configured to support the pipe segment and align a weight of the pipe segment “with the longitudinal central axis”.  The examiner disagrees.  In order to connect the pipe lengths together head against head by a circumferential weld (see col. 3 line 20+) and line up both pipe ends at the connection section G (col. 4 line 25+), the adjustable support/cradle (22,23) is configured to support the pipe segment and align a weight of the pipe segment “with the longitudinal central axis” as depicted in Figs. 1, 1a, 4, Fig. 8.
Applicant argues that Dolza fails to teach unloading of the pipeline.  The examiner disagrees.  Dolza teaches to unload the pipeline (see col. 4 line 40+).  Clearly Dolza teaches away from installing the pipeline using a boom type structure (see col. 1 line 45+) for the exact reason applicant teaches away from using boom type structure. It is clear that unloading the pipeline is accomplished by maneuvering the support/cradle (22,23) to lower the pipeline into the excavation in the same manner the support/cradle is maneuvered to align pipe lengths to weld the ends along the longitudinal axis (see col. 4 line 25+; Figs. 1,1a,4,8).
Applicant argues that Dolza fails to teach a mobile platform with a “central longitudinal axis” and a cradle configured to align the weight of the pipe segment with the longitudinal central axis as the pipe of the laying apparatus transports the pipe segment to a location and as the pipe laying apparatus offloads the pipe segment at the location while maintaining the position of the weight of the pipe segment aligned with the longitudinal central axis.  The examiner disagrees.  In as much applicant’s Figure 6 
teach a mobile platform with a “central longitudinal axis” and a cradle configured to align the weight of the pipe segment with the longitudinal central axis as the pipe of the laying apparatus transports the pipe segment to a location and as the pipe laying apparatus offloads the pipe segment at the location while maintaining the position of the weight of the pipe segment aligned with the longitudinal central axis so does Figure 1,1a,4,8 of Dolza.
Applicant’s argument with regards to positioning of the mobile platform to avoid sag is far more limiting than the claimed. Subject matter.
Re claim 2, applicant argues that Dolza fails to teach a drive motor.  The examiner disagrees.  See col. 3 line 47+, 21; Fig. 4 of Dolza
Reclaim 3, applicant argues that Dolza fails to teach the support being adjustable.  The examiner disagrees.  Dolza teaches support (23) is adjustable.(see col. 4).
Applicant argues that his invention does not use a service vehicle with a trolley.  It should be noted that the claims do not preclude having a service vehicle.
Re claim 16, applicant argues that Dolza fails to teach a mobile platform with a “central longitudinal axis” and a cradle configured to align the weight of the pipe segment with the longitudinal central axis as the pipe of the laying apparatus transports the pipe segment to a location and as the pipe laying apparatus offloads the pipe segment at the location while maintaining the position of the weight of the pipe segment aligned with the longitudinal central axis.  The examiner disagrees.  In as much applicant’s Figure 6 teach a mobile platform with a “central longitudinal axis” and a cradle configured to align the weight of the pipe segment with the longitudinal central axis as the pipe of the laying apparatus transports the pipe segment to a location and as the pipe laying apparatus offloads the pipe segment at the location while maintaining the position of the weight of the pipe segment aligned with the longitudinal central axis so does Figures 1,1a,4,8 of Dolza.
Re claims 19, applicant argues that Dolza fails to teach each longitudinal axis of each mobile platform is aligned collinearly.  The examiner disagrees.  See discussion above with respect to “longitudinal axis”. 
In response to applicant's argument that Weigand et al. reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is in the same field of endeavor of pipe laying apparatus (see para 0038, For example, the pipe laying machine may be used for laying utility pipe, pipes for transporting oil or natural gas).
Applicant argues that Weigand et al. is non-analogous art because it fails to teach welding of pipe lengths.  The examiner disagree. See para 0040, For example, the example method and apparatus may connect pipes secured together via joint sections, pipes connected via ring clamps, or pipes welded together.
Applicant argues that Spear fails to teach a flexible sling.  The examiner disagrees.  See page 1 line 40+ of Spear.
In response to applicant's argument that Sanders is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is in the same field of endeavor continuously laying and joining pipe sections (see title). 
.Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
7/9/2022